                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                                NO. 5:20-CR-176-D


 UNITED STATES OF AMERICA

       v.                                      ORDER TO SEAL

VINCENT LAMAR CORBIN


      Upon motion of the United States and for the reason stated in the Motion to

Seal and good cause shown, it is hereby ORDERED that the motion, filed at Docket

Entry 41 be sealed, except that filed, stamped copies be provided to the United States

Attorney's Office for the Eastern District of North Carolina and counsel for the

Defendant.

      IT IS SO ORDERED, this ...!L day of Oet.1 M.b.A.,\    , 2020.



                                       J   ES C. DEVER III
                                       United States District Judge




        Case 5:20-cr-00176-D Document 43 Filed 12/16/20 Page 1 of 1
